         Case 4:19-cr-00640 Document 53 Filed on 09/17/20 in TXSD Page 1 of 1
                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                 ENTERED
                                                                                            September 17, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                             David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

UNITED STATES OF AMERICA,                                       §
                                                                §
v.                                                              §              NO. 4:19-cr-640
                                                                §
TREVIEN THOMAS.                                                 §

                                                              ORDER

            The Court has completed its in camera review of the documents responsive to

subpoenas duces tecum sent to the City of Dallas and the Texas Department of

Family and Protective Services seeking records relating to the alleged victim in this

case (the “Subpoenaed Records”). The Court has redacted from the Subpoenaed

Records certain confidential information as required by law. It is therefore

            ORDERED that the City of Dallas and the Texas Department of Family and

Protective Services shall coordinate with the alleged victim to find a mutually

acceptable date and time for her to review redacted copies the Subpoenaed Records

pursuant to the Court’s August 10, 2020 Order [Doc. # 51]. The review must take

place no later than October 7, 2020.

            SIGNED at Houston, Texas, this 17th
                                           ___ day of September, 2020.




                                                                             NAN Y F. ATLAS
                                                                    SENIOR UNI   STATES DISTRICT JUDGE
P:\ORDERS\1-CRIMIN\2019\640.InCameraReview.docx 200917.1006
